Exhibit 10.1 AMENDED AND RESTATED ASSET PURCHASE AGREEMENT This AMENDED AND RESTATEDASSET PURCHASE AGREEMENT, dated as of July 1, 2008 (this “Agreement”), by and among LaPolla Industries, Inc., a Delaware corporation (“Buyer”), Air-Tight Marketing & Distribution, Inc., a Georgia corporation (“Seller”), and Larry P. Medford and Ted J. Medford (“Selling Shareholders”) (“Seller” together with “Selling Shareholders”, the “Selling Parties”). WHEREAS, Seller is engaged in the business of designing, sourcing, marketing and selling spray polyurethane foam and application equipment, for residential, commercial and industrial insulation applications (collectively, the "Business"); and WHEREAS, Selling Shareholders are the only shareholders of Seller; and WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell, assign, transfer, convey and deliver to Buyer, certain of the assets of Seller related to the Business, together with certain obligations and liabilities relating thereto, on the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the premises and the covenants, agreements, representations and warranties contained herein, intending to be legally bound hereby, the parties hereto hereby agree as follows: ARTICLE 1 PURCHASE AND SALE OF ASSETS 1.1Purchase and Sale of Assets. (a)Acquired Assets. Upon the terms and subject to the satisfaction or waiver of the conditions set forth in this Agreement, at the Closing and effective as of the Closing, Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of the following assets of Seller (collectively, the “Assets”): (i)all accounts receivable, machinery and equipment, vehicles, computers, and goodwill of the Business as a going concern; (ii)all contracts, agreements, leases, instruments, obligations, arrangements or other understandings (whether written or oral) (including amendments and supplements, modifications, and side letters or agreements) (the “Business Contracts”), identified in Section 1.1(a)(ii) of the written statement delivered to Buyer by Seller herewith and dated as of the date hereof (the “Seller Disclosure Schedule”); (iii)all marketing, sales and promotional literature, books, records, files, documents, financial records, bills, accounting, internal and audit records, operating manuals, personnel records, customer and supplier lists and files, preprinted materials and similar materials primarily related to the Assets or those employees of Seller who become Transferred Employees; (iv)all rights, title and interests in and to the Rutledge Lease, including Seller’s right to any improvements, fixtures, fittings thereon and appurtenances thereto.Prior to or at Closing, the Selling Shareholders shall cause the Rutledge Lease to be amended so that at least three (3) years of the term shall remain in duration from and after Closing, with two (2) automatic three (3) year extensions (subject to approval of the terms by Buyer); (v)all rights to all telephone numbers related to the Business and the rights to the name “Air-Tight Marketing & Distribution” and the corporate name “Air-Tight Marketing & Distribution, Inc.” and all derivations and variations thereof; (vi)all intangible assets related to the Business, including the Business Intellectual Property; (vii)all deposits (including security deposits) and prepaid expenses as set forth on Section 1.1(a)(vii) of the Seller Disclosure Schedule; 1 (viii)all raw materials, components, work-in-progress, finished products, inventory (other than inventory that have been billed and are being held for customers’ accounts), inventory in-transit, pre-paid deposits for inventory, packaging materials, samples and other accessories related thereto, related to the Business, wherever located; (ix)all furnishings, furniture, fixtures, equipment, tools, machinery, art work, office and other supplies, spare parts and other tangible personal property located at Seller’s Rutledge facility covered by the Rutledge Lease as set forth on Section 1.1(a)(ix) of the Seller Disclosure Schedule; (x)all rights under warranties, representations and guarantees made by suppliers, manufacturers or contractors related to the Assets; (xi)all vendor numbers related to the Business; (xii) all sales orders related to the Business as set forth on Section 1.3(a) of the Seller Disclosure Schedule except for sales orders for any portion of inventory included in the calculation of Inventory Value that are not included in the calculation of Inventory Value in the Final Closing Statement; and (xiii) the Business’ software and associated data, to the extent transferable by the Selling Parties. 1.2Excluded Assets.
